Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

by and among

Century Communities, Inc.,

Each of the Guarantors Named Herein,

and

J.P. Morgan Securities LLC,

as Representative of the several Initial Purchasers

Dated as of May 12, 2017

 



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 12, 2017, by and among Century Communities, Inc., a Delaware
corporation (the “Company”), the entities listed on the signature page hereto as
“Guarantors” (collectively, the “Guarantors”), and J.P. Morgan Securities LLC
(the “Representative”), on behalf of the Initial Purchasers (the “Initial
Purchasers”) named in Schedule A to the Purchase Agreement (as defined below),
each of whom has agreed to purchase the Company’s 5.875% Senior Notes due 2025
(the “Initial Notes”) fully and unconditionally guaranteed by the Guarantors
(the “Guarantees”) pursuant to the Purchase Agreement. The Initial Notes and the
Guarantees attached thereto are herein collectively referred to as the “Initial
Securities.”

This Agreement is made pursuant to the Purchase Agreement, dated as of May 9,
2017 (the “Purchase Agreement”), among the Company, the Guarantors and the
Representative on behalf of the Initial Purchasers (i) for the benefit of the
Initial Purchasers and (ii) for the benefit of the Holders (as defined below)
from time to time of the Initial Securities, including the Initial Purchasers.
In order to induce the Initial Purchasers to purchase the Initial Securities,
the Company has agreed to provide the registration rights set forth in this
Agreement. The execution and delivery of this Agreement is a condition to the
obligations of the Initial Purchasers set forth in Section 5(g) of the Purchase
Agreement.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Advice: As defined in Section 6 hereof.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Closing Date: The date of this Agreement.

Commission: The Securities and Exchange Commission.

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Initial Securities that were tendered by Holders thereof pursuant to
the Exchange Offer.

Effectiveness Target Date: As defined in Section 5 hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

Exchange Offer: The registration by the Company under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exchange Securities: The 5.875% Senior Notes due 2025, of the same series under
the Indenture as the Initial Notes and the Guarantees attached thereto, to be
issued to Holders in exchange for Transfer Restricted Securities pursuant to
this Agreement.

FINRA: Financial Industry Regulatory Authority.

Holders: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 8(a) hereof.

Indenture: The indenture, dated as of May 12, 2017, by and among the Company,
the Company’s subsidiary guarantors party thereto, and U.S. Bank National
Association, as trustee (the “Trustee”), pursuant to which the Initial
Securities are to be issued, as such Indenture may be amended or further
supplemented from time to time in accordance with the terms thereof.

Initial Purchaser: As defined in the preamble hereto.

Initial Notes: As defined in the preamble hereto.

Initial Placement: The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.

Initial Securities: As defined in the preamble hereto.

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Registrar: As defined in the Indenture.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer; or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

 

2



--------------------------------------------------------------------------------

Securities Act: The Securities Act of 1933, as amended.

Shelf Filing Deadline: As defined in Section 4(a) hereof.

Shelf Registration Statement: As defined in Section 4(a) hereof.

Transfer Restricted Securities: Each Initial Security, until the earliest to
occur of (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security entitled to be resold to the public by
the Holder thereof without complying with the prospectus delivery requirements
of the Securities Act, (b) the date on which such Initial Security has been
effectively registered under the Securities Act and disposed of in accordance
with a Shelf Registration Statement and (c) the date on which such Initial
Security is distributed to the public by a Broker-Dealer pursuant to the “Plan
of Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein).

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

Trustee: As defined in the definition of “Indenture.”

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

SECTION 2. Securities Subject to this Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities.

SECTION 3. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), each of the Company and the Guarantors shall (i) cause to
be filed with the Commission no later than 180 days after the Closing Date (or
if such 180th day is not a Business Day, the next succeeding Business Day), a
Registration Statement under the Securities Act relating to the Exchange
Securities and the Exchange Offer, (ii) use its commercially reasonable efforts
to cause such Registration Statement to become effective at the earliest
possible time after its initial filing, but in no event later than 240 days
after the Closing Date (or if such 240th day is not a Business Day, the next
succeeding Business Day), (iii) in connection with the foregoing, file (A) all
pre-effective amendments to such Registration Statement as may be necessary in
order to cause such Registration Statement to become effective, (B) if
applicable, a post-effective amendment to such Registration Statement pursuant
to Rule 430A under the Securities Act and (C) cause all necessary filings in
connection with the registration and qualification of the Exchange Securities to
be made under the state securities or blue sky laws of such jurisdictions as are
necessary to permit Consummation of the Exchange Offer, and (iv) upon the
effectiveness of such Registration Statement, commence the Exchange Offer. The
Exchange Offer shall be on the appropriate form permitting registration of the
Exchange Securities to be offered in exchange for the Transfer Restricted
Securities and to permit resales of Initial Securities held by Broker-Dealers as
contemplated by Section 3(c) hereof.

 

3



--------------------------------------------------------------------------------

(b) The Company and the Guarantors shall cause the Exchange Offer Registration
Statement to be effective continuously and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 30 days after the date
notice of the Exchange Offer is mailed to the Holders. The Company shall cause
the Exchange Offer to comply with all applicable federal and state securities
laws. No securities other than the Exchange Securities shall be included in the
Exchange Offer Registration Statement. The Company shall use its commercially
reasonable efforts to cause the Exchange Offer to be Consummated on the earliest
practicable date after the Exchange Offer Registration Statement has become
effective, but in no event later than 270 days after the Closing Date (or if
such 270th day is not a Business Day, the next succeeding Business Day).

(c) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Initial Securities that are Transfer Restricted
Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Securities acquired directly from the Company), may exchange such
Initial Securities pursuant to the Exchange Offer; however, such Broker-Dealer
may be deemed to be an “underwriter” within the meaning of the Securities Act
and must, therefore, deliver a prospectus meeting the requirements of the
Securities Act in connection with any resales of the Exchange Securities
received by such Broker-Dealer in the Exchange Offer, which prospectus delivery
requirement may be satisfied by the delivery by such Broker-Dealer of the
Prospectus contained in the Exchange Offer Registration Statement. Such “Plan of
Distribution” section shall also contain all other information with respect to
such resales by Broker-Dealers that the Commission may require in order to
permit such resales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Initial Securities held by
any such Broker-Dealer except to the extent required by the Commission as a
result of a change in policy after the date of this Agreement.

Each of the Company and the Guarantors shall use its commercially reasonable
efforts to keep the Exchange Offer Registration Statement continuously
effective, supplemented and amended as required by the provisions of
Section 6(c) hereof to the extent necessary to ensure that it is available for
resales of Initial Securities acquired by Broker-Dealers for their own accounts
as a result of market-making activities or other trading activities, and to
ensure that it conforms with the requirements of this Agreement, the Securities
Act and the policies, rules and regulations of the Commission as announced from
time to time, for a period ending on the earlier of (i) 180 days from the date
on which the Exchange Offer Registration Statement is declared effective and
(ii) the date on which a Broker-Dealer is no longer required to deliver a
prospectus in connection with market-making or other trading activities.

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (i) the Company is not required to file an Exchange
Offer Registration Statement or to consummate the Exchange Offer because the
Exchange Offer is not permitted by applicable law or Commission policy (after
the procedures set forth in Section 6(a) hereof have been complied with),
(ii) for any reason the Exchange Offer is not Consummated within 270 days after
the Closing Date (or if such 270th day is not a Business Day, the next
succeeding Business Day), or (iii) with respect to any Holder of Transfer
Restricted Securities (A) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, or (B) such Holder
may not resell the Exchange Securities acquired by it in the Exchange Offer to
the public without delivering a

 

4



--------------------------------------------------------------------------------

prospectus and that the Prospectus contained in the Exchange Offer Registration
Statement is not appropriate or available for such resales by such Holder, or
(C) such Holder is a Broker-Dealer and holds Initial Securities acquired
directly from the Company or one of its affiliates, then, upon such Holder’s
request, the Company and the Guarantors shall:

(x) cause to be filed a shelf registration statement pursuant to Rule 415 under
the Securities Act, which may be an amendment to the Exchange Offer Registration
Statement (in either event, the “Shelf Registration Statement”) on or prior to
the earliest to occur of (1) the 30th day after the date on which the Company
determines that it is not required to file the Exchange Offer Registration
Statement as contemplated by clause (i) above, (2) the 30th day after the date
on which the Company receives notice from a Holder of Transfer Restricted
Securities as contemplated by clause (iii) above, and (3) the 300th day after
the Closing Date (or if such 300th day is not a Business Day, the next
succeeding Business Day) (such earliest date being the “Shelf Filing Deadline”),
which Shelf Registration Statement shall provide for resales of all Transfer
Restricted Securities the Holders of which shall have provided the information
required pursuant to Section 4(b) hereof; and

(y) use their commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission on or before the 60th day
after the Shelf Filing Deadline (or if such 60th day is not a Business Day, the
next succeeding Business Day).

Each of the Company and the Guarantors shall use its commercially reasonable
efforts to keep such Shelf Registration Statement continuously effective,
supplemented and amended as required by the provisions of Sections 6(b) and
(c) hereof to the extent necessary to ensure that it is available for resales of
Initial Securities by the Holders of Transfer Restricted Securities entitled to
the benefit of this Section 4(a), and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of at
least two years following the effective date of such Shelf Registration
Statement (or shorter period that will terminate when all the Initial Securities
covered by such Shelf Registration Statement have been sold pursuant to such
Shelf Registration Statement).

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 20 Business Days after receipt of a request therefor, such
information as the Company may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not materially misleading.

SECTION 5. Additional Interest. If (i) any of the Registration Statements
required by this Agreement are not filed with the Commission on or prior to the
date specified for such filing in this Agreement, (ii) any such Registration
Statement has not been declared effective by the Commission on or prior to the
date that is specified for such effectiveness in this Agreement (the
“Effectiveness Target Date”), (iii) the Exchange Offer has not been Consummated
on or prior to the date that is 270 days following the Closing Date, or (iv) any
Registration Statement required by this Agreement is filed and declared
effective but shall thereafter cease to be effective or fail to be usable for
its intended purpose without being succeeded immediately by a post-effective
amendment to such Registration Statement that cures such failure and that is
itself immediately declared effective (each such event referred to in clauses
(i) through (iv), a “Registration Default”), the Company hereby agrees that the
interest rate borne by the

 

5



--------------------------------------------------------------------------------

Transfer Restricted Securities shall be increased by 0.25% per annum during the
90-day period immediately following the occurrence of any Registration Default
and shall increase by 0.25% per annum at the end of each subsequent 90-day
period, but in no event shall such increase exceed 1.00% per annum. Following
the cure of all Registration Defaults relating to any particular Transfer
Restricted Securities, the interest rate borne by the relevant Transfer
Restricted Securities will be reduced to the original interest rate borne by
such Transfer Restricted Securities; provided, however, that, if after any such
reduction in interest rate, a different Registration Default occurs, the
interest rate borne by the relevant Transfer Restricted Securities shall again
be increased pursuant to the foregoing provisions.

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall comply with all of the provisions of
Section 6(c) hereof, shall use their commercially reasonable efforts to effect
such exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof, and
shall comply with all of the following provisions:

(i) If in the reasonable opinion of counsel to the Company there is a question
as to whether the Exchange Offer is permitted by applicable law, each of the
Company and the Guarantors hereby agrees to seek a no-action letter or other
favorable decision from the Commission allowing the Company and the Guarantors
to Consummate an Exchange Offer for such Initial Securities. Each of the Company
and the Guarantors hereby agrees to pursue the issuance of such a decision to
the Commission staff level but shall not be required to take commercially
unreasonable action to effect a change of Commission policy. Each of the Company
and the Guarantors hereby agrees, however, to (A) participate in telephonic
conferences with the Commission, (B) deliver to the Commission staff an analysis
prepared by counsel to the Company setting forth the legal bases, if any, upon
which such counsel has concluded that such an Exchange Offer should be permitted
and (C) diligently pursue a favorable resolution by the Commission staff of such
submission.

(ii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any Person to participate in, a distribution of the Exchange Securities to be
issued in the Exchange Offer and (C) it is acquiring the Exchange Securities in
its ordinary course of business. In addition, all such Holders of Transfer
Restricted Securities shall otherwise cooperate in the Company’s preparations
for the Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include

 

6



--------------------------------------------------------------------------------

any no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling securityholder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such Holder in exchange for Initial Securities acquired by such
Holder directly from the Company.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, each of the Company and the Guarantors shall comply with all the
provisions of Section 6(c) hereof and shall use its commercially reasonable
efforts to effect such registration to permit the sale of the Transfer
Restricted Securities being sold in accordance with the intended method or
methods of distribution thereof, and pursuant thereto each of the Company and
the Guarantors will as expeditiously as possible, subject to the provisions of
Section 4 hereof, prepare and file with the Commission a Registration Statement
relating to the registration on any appropriate form under the Securities Act,
which form shall be available for the sale of the Transfer Restricted Securities
in accordance with the intended method or methods of distribution thereof.

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Initial Securities by
Broker-Dealers), each of the Company and the Guarantors shall:

(i) use its commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors for the period specified in Section 3 or
4 hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
commercially reasonable efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

 

7



--------------------------------------------------------------------------------

(iii) advise the underwriter(s), if any, and selling Holders promptly and, if
requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue sky laws, each of the
Company and the Guarantors shall use its commercially reasonable efforts to
obtain the withdrawal or lifting of such order at the earliest possible time;

(iv) furnish without charge to each of the Initial Purchasers, each selling
Holder named in any Registration Statement, and each of the underwriter(s), if
any, before filing with the Commission, copies of any Registration Statement or
any Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
five Business Days, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which an Initial Purchaser of Transfer Restricted Securities covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within five Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of telecopy transmission within such
period). The objection of an Initial Purchaser or underwriter, if any, shall be
deemed to be reasonable if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission;

(v) promptly prior to the filing of any document that is to be incorporated by
reference into a Registration Statement or Prospectus, provide copies of such
document to the Initial Purchasers, each selling Holder named in any
Registration Statement, and to the underwriter(s), if any, make the Company’s
and the Guarantors’ representatives available for discussion of such document
and other customary due diligence matters, and include such information in such
document prior to the filing thereof as such selling Holders or underwriter(s),
if any, reasonably may request;

(vi) make available at reasonable times for inspection by the Initial
Purchasers, the managing underwriter(s), if any, participating in any
disposition pursuant to such Registration Statement and any attorney or
accountant retained by such Initial Purchasers or any of the underwriter(s), all
financial and other records, pertinent corporate documents and properties of
each of the Company and the Guarantors and cause the Company’s and the
Guarantors’ officers, directors and employees to supply all information
reasonably requested by any such Holder, underwriter, attorney or accountant in
connection with such Registration Statement or any post-effective amendment
thereto subsequent to the filing thereof and prior to its effectiveness and to
participate in meetings with investors to the extent requested by the managing
underwriter(s), if any;

 

8



--------------------------------------------------------------------------------

(vii) if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;

(viii) cause the Transfer Restricted Securities covered by the Registration
Statement to be rated with the appropriate rating agencies, if so requested by
the Holders of a majority in aggregate principal amount of Transfer Restricted
Securities covered thereby or the underwriter(s), if any;

(ix) furnish to each Initial Purchaser, each selling Holder and each of the
underwriter(s), if any, without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including financial statements and schedules, all documents incorporated by
reference therein and all exhibits (including exhibits incorporated therein by
reference);

(x) deliver to each selling Holder and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; each of the Company and the Guarantors hereby consents to the use
of the Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto;

(xi) enter into such agreements (including an underwriting agreement), and make
such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be requested by any
Initial Purchaser or by any Holder of Transfer Restricted Securities or
underwriter in connection with any sale or resale pursuant to any Registration
Statement contemplated by this Agreement; and whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Registration, each of the Company and the Guarantors shall:

(A) furnish to each Initial Purchaser, each selling Holder and each underwriter,
if any, in such substance and scope as they may request and as are customarily
made by issuers to underwriters in primary underwritten offerings, upon the date
of the Consummation of the Exchange Offer or, if applicable, the effectiveness
of the Shelf Registration Statement:

 

9



--------------------------------------------------------------------------------

(1) a certificate, dated the date of Consummation of the Exchange Offer or the
date of effectiveness of the Shelf Registration Statement, as the case may be,
signed by (y) the President or any Vice President and (z) a principal financial
or accounting officer of each of the Company and the Guarantors, confirming, as
of the date thereof, the matters set forth in paragraphs (i), (ii) and (iii) of
Section 5(e) of the Purchase Agreement and such other matters as such parties
may reasonably request;

(2) an opinion, dated the date of Consummation of the Exchange Offer or the date
of effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Company and the Guarantors, covering the matters set forth in
Section 5(c) of the Purchase Agreement and such other matters as such parties
may reasonably request, and in any event including a statement to the effect
that such counsel has participated in conferences with officers and other
representatives of the Company and the Guarantors, representatives of the
independent public accountants for the Company and the Guarantors,
representatives of the underwriter(s), if any, and counsel to the
underwriter(s), if any, in connection with the preparation of such Registration
Statement and the related Prospectus and have considered the matters required to
be stated therein and the statements contained therein, although such counsel
has not independently verified the accuracy, completeness or fairness of such
statements; and that such counsel advises that, on the basis of the foregoing,
no facts came to such counsel’s attention that caused such counsel to believe
that the applicable Registration Statement, at the time such Registration
Statement or any post-effective amendment thereto became effective, and, in the
case of the Exchange Offer Registration Statement, as of the date of
Consummation, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus contained in such
Registration Statement as of its date and, in the case of the opinion dated the
date of Consummation of the Exchange Offer, as of the date of Consummation,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein not misleading. Without
limiting the foregoing, such counsel may state further that such counsel assumes
no responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus; and

(3) a customary comfort letter or comfort letters, as the case may be, dated the
date of effectiveness of the Shelf Registration Statement, from the Company’s
independent accountants, in the customary form and covering matters of the type
customarily requested to be covered in comfort letters by underwriters in
connection with primary underwritten offerings, and covering or affirming the
matters set forth in the comfort letters delivered pursuant to Section 5(a) of
the Purchase Agreement, without exception;

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and

 

10



--------------------------------------------------------------------------------

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(xi)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company or any of the Guarantors pursuant to this
Section 6(c)(xi), if any.

If at any time the representations and warranties of the Company and the
Guarantors contemplated in Section 6(c)(xi)(A)(1) hereof cease to be true and
correct, the Company or the Guarantors shall so advise the Initial Purchasers
and the underwriter(s), if any, and each selling Holder promptly and, if
requested by such Persons, shall confirm such advice in writing;

(xii) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, the underwriter(s), if any, and their respective
counsel in connection with the registration and qualification of the Transfer
Restricted Securities under the state securities or blue sky laws of such
jurisdictions as the selling Holders or underwriter(s), if any, may request and
do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the Shelf Registration Statement; provided, however, that neither the Company
nor the Guarantors shall be required to register or qualify as a foreign
corporation where it is not then so qualified or to take any action that would
subject it to the service of process in suits or to taxation, other than as to
matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not then so subject;

(xiii) shall issue, upon the request of any Holder of Initial Securities covered
by the Shelf Registration Statement, Exchange Securities having an aggregate
principal amount equal to the aggregate principal amount of Initial Securities
surrendered to the Company by such Holder in exchange therefor or being sold by
such Holder; such Exchange Securities to be registered in the name of such
Holder or in the name of the purchaser(s) of such Exchange Securities, as the
case may be; in return, the Initial Securities held by such Holder shall be
surrendered to the Company for cancellation;

(xiv) cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders or the underwriter(s),
if any, may request at least two Business Days prior to any sale of Transfer
Restricted Securities made by such Holders or underwriter(s);

(xv) use its commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xii) hereof;

(xvi) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein not misleading;

 

11



--------------------------------------------------------------------------------

(xvii) provide a CUSIP number for all Exchange Securities not later than the
effective date of the Registration Statement covering such Exchange Securities
and provide the Trustee under the Indenture with printed certificates for such
Exchange Securities which are in a form eligible for deposit with the Depository
Trust Company and take all other action necessary to ensure that all such
Exchange Securities are eligible for deposit with the Depository Trust Company;

(xviii) cooperate and assist in any filings required to be made with FINRA and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of FINRA;

(xix) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 (which need not be audited) for
the twelve-month period (A) commencing at the end of any fiscal quarter in which
Transfer Restricted Securities are sold to underwriters in a firm commitment or
best efforts Underwritten Offering or (B) if not sold to underwriters in such an
offering, beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of the Registration Statement;

(xx) cause the Indenture to be qualified under the Trust Indenture Act not later
than the effective date of the first Registration Statement required by this
Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Initial Securities to effect such changes to the Indenture as may be
required for such Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and to execute and use its commercially reasonable
efforts to cause the Trustee to execute, all documents that may be required to
effect such changes and all other forms and documents required to be filed with
the Commission to enable such Indenture to be so qualified in a timely manner;

(xxi) cause all Transfer Restricted Securities covered by the Registration
Statement to be listed on each securities exchange or automated quotation system
on which similar securities issued by the Company are then listed if requested
by the Holders of a majority in aggregate principal amount of Initial Securities
or the managing underwriter(s), if any; and

(xxii) provide promptly to each Holder upon request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act.

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to
Section 6(c)(iii)(D) hereof to and including

 

12



--------------------------------------------------------------------------------

the date when each selling Holder covered by such Registration Statement shall
have received the copies of the supplemented or amended Prospectus contemplated
by Section 6(c)(xvi) hereof or shall have received the Advice; provided,
however, that no such extension shall be taken into account in determining
whether additional interest is due pursuant to Section 5 hereof or the amount of
such additional interest, it being agreed that the Company’s option to suspend
use of a Registration Statement pursuant to this paragraph shall be treated as a
Registration Default for purposes of Section 5 hereof.

SECTION 7. Registration Expenses.

(a) All expenses incident to the Company’s and each Guarantors’ performance of
or compliance with this Agreement will be borne by the Company and the
Guarantors, jointly and severally, regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by any Initial Purchaser or
Holder with FINRA (and, if applicable, the fees and expenses of any “qualified
independent underwriter” and its counsel that may be required by the rules and
regulations of FINRA)); (ii) all fees and expenses of compliance with federal
securities and state securities or blue sky laws; (iii) all expenses of printing
(including printing certificates for the Exchange Securities to be issued in the
Exchange Offer and printing of Prospectuses), messenger and delivery services
and telephone; (iv) all fees and disbursements of counsel for the Company, the
Guarantors and, subject to Section 7(b) hereof, the Holders of Transfer
Restricted Securities; (v) all application and filing fees in connection with
listing the Exchange Securities on a securities exchange or automated quotation
system pursuant to the requirements thereof; and (vi) all fees and disbursements
of independent certified public accountants of the Company and the Guarantors
(including the expenses of any special audit and comfort letters required by or
incident to such performance).

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company and the Guarantors, jointly and
severally, will reimburse the Initial Purchasers and the Holders of Transfer
Restricted Securities being tendered in the Exchange Offer and/or resold
pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Davis Polk & Wardwell LLP or such other counsel
as may be chosen by the Holders of a majority in principal amount of the
Transfer Restricted Securities for whose benefit such Registration Statement is
being prepared.

SECTION 8. Indemnification.

(a) The Company and the Guarantors, jointly and severally, agree to indemnify
and hold harmless (i) each Holder and (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or

 

13



--------------------------------------------------------------------------------

action, or any investigation or proceeding by any governmental agency or body,
commenced or threatened, including the reasonable fees and expenses of counsel
to any Indemnified Holder), joint or several, directly or indirectly caused by,
related to, based upon, arising out of or in connection with any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (or any amendment or supplement thereto),
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Company by any of the
Holders expressly for use therein. This indemnity agreement shall be in addition
to any liability which the Company or any of the Guarantors may otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Company or the Guarantors of its obligations
pursuant to this Agreement. The remedies provided for in this Section 8 are not
exclusive and shall not limit any rights or remedies that may be otherwise
available to any Indemnified Holder at law or in equity.

Such Indemnified Holder shall have the right to employ its own counsel in any
such action and the fees and expenses of such counsel shall be paid, as
incurred, by the Company and the Guarantors (regardless of whether it is
ultimately determined that an Indemnified Holder is not entitled to
indemnification hereunder). The Company and the Guarantors shall not, in
connection with any one such action or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the reasonable
fees and expenses of more than one separate firm of attorneys (in addition to
any local counsel) at any time for such Indemnified Holders, which firm shall be
designated by the Holders. The Company and the Guarantors shall be liable for
any settlement of any such action or proceeding effected with the Company’s and
the Guarantors’ prior written consent, which consent shall not be withheld
unreasonably, and each of the Company and the Guarantors agrees to indemnify and
hold harmless any Indemnified Holder from and against any loss, claim, damage,
liability or expense by reason of any settlement of any action effected with the
written consent of the Company and the Guarantors. The Company and the
Guarantors shall not, without the prior written consent of each Indemnified
Holder, settle or compromise or consent to the entry of judgment in or otherwise
seek to terminate any pending or threatened action, claim, litigation or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not any Indemnified Holder is a party thereto), unless
such settlement, compromise, consent or termination (i) includes an
unconditional release of each Indemnified Holder from all liability arising out
of such action, claim, litigation or proceeding and (ii) does not include any
statements as to or any findings of fault, culpability or failure to act by or
on behalf of any Indemnified Holder.

(b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company, the Guarantors and their
respective directors, officers of the Company and the Guarantors who sign a
Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company
or any of the Guarantors, and the respective officers, directors, partners,
employees, representatives and agents of each such Person, to the same extent as
the foregoing indemnity from the Company and the Guarantors to each of the
Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration

 

14



--------------------------------------------------------------------------------

Statement. In case any action or proceeding shall be brought against the
Company, the Guarantors or their respective directors or officers or any such
controlling person in respect of which indemnity may be sought against a Holder
of Transfer Restricted Securities, such Holder shall have the rights and duties
given the Company and the Guarantors, and the Company, the Guarantors, their
respective directors and officers and such controlling person shall have the
rights and duties given to each Holder by the preceding paragraph.

(c) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, and the Holders, on the other hand,
from the Initial Placement (which in the case of the Company and the Guarantors
shall be deemed to be equal to the total gross proceeds to the Company and the
Guarantors from the Initial Placement), the amount of additional interest which
did not become payable as a result of the filing of the Registration Statement
resulting in such losses, claims, damages, liabilities, judgments actions or
expenses, and such Registration Statement, or if such allocation is not
permitted by applicable law, the relative fault of the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company on the one hand and of the Indemnified Holder
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or any of the Guarantors, on the one hand, or the Indemnified Holders,
on the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in the second paragraph of Section 8(a)
hereof, any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim.

The Company, the Guarantors and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total discount, commissions and other compensation or net proceeds, as
applicable, received by such Holder with respect to the Transfer Restricted
Securities exceeds the amount of any damages which such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(c) are several in proportion to the respective principal amount of
Initial Securities held by each of the Holders hereunder and not joint.

 

15



--------------------------------------------------------------------------------

SECTION 9. Rule 144A. Each of the Company and the Guarantors hereby agrees with
each Holder, for so long as any Transfer Restricted Securities remain
outstanding, to make available to any Holder or beneficial owner of Transfer
Restricted Securities in connection with any sale thereof and any prospective
purchaser of such Transfer Restricted Securities from such Holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales of such Transfer Restricted Securities pursuant to
Rule 144A under the Securities Act.

SECTION 10. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

SECTION 11. Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment banker(s) and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Company.

SECTION 12. Miscellaneous.

(a) Remedies. Each of the Company and the Guarantors hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(b) No Inconsistent Agreements. Each of the Company and the Guarantors will not,
on or after the date of this Agreement, enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. Neither the
Company nor any of the Guarantors has previously entered into any agreement
granting any registration rights with respect to its securities to any Person.
The rights granted to the Holders hereunder do not in any way conflict with and
are not inconsistent with the rights granted to the holders of the Company’s or
any of the Guarantors’ securities under any agreement in effect on the date
hereof.

(c) Adjustments Affecting the Securities. The Company will not take any action,
or permit any change to occur, with respect to the Securities that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities; and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Company or its
affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect directly or indirectly the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders of

 

16



--------------------------------------------------------------------------------

a majority of the outstanding principal amount of Transfer Restricted Securities
being tendered or registered; provided, however, that, with respect to any
matter that directly or indirectly affects the rights of any Initial Purchaser
hereunder, the Company shall obtain the written consent of each such Initial
Purchaser with respect to which such amendment, qualification, supplement,
waiver, consent or departure is to be effective.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be in writing and shall be mailed, hand delivered, air couriered
or facsimiled and confirmed to the parties hereto as follows:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Company or to the Guarantors:

Century Communities, Inc.

8390 East Crescent Parkway, Suite 650

Greenwood Village, Colorado 80111

Facsimile: (303) 770-8320

Attention: David Messenger

With a copy to:

Greenberg Traurig, LLP

1840 Century Park East, Suite 1900

Los Angeles, California 90067

Facsimile: (310) 586-0556

Attention: Mark Kelson, Esq.

All such notices and communications shall be deemed to have been duly given:
(i) at the time delivered by hand, if personally delivered; (ii) five Business
Days after being deposited in the mail, postage prepaid, if mailed; (iii) when
receipt acknowledged, if facsimiled; and (iv) on the next Business Day, if
timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each one of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “.pdf” or “.tif”) shall be
as effective as delivery of a manually executed counterpart thereof.

 

17



--------------------------------------------------------------------------------

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY AND DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THEREOF.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

[Signature pages follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CENTURY COMMUNITIES, INC. By:  

/s/ David Messenger

Name: David Messenger

Title: Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------

Guarantors AVR A, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

AVR B, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

AVR C, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

 

AUGUSTA POINTE, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

AVALON AT INVERNESS, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

BEACON POINTE, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

BLACKSTONE HOMES, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

BRADBURN VILLAGE HOMES, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

CC COMMUNITIES, LLC   By:   Century Land Holdings, LLC,     its Managing Member
    By:   CCC Holdings, LLC       its Manager       By:   Century Communities,
Inc.         its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CCC HOLDINGS, LLC By:  

Century Communities, Inc.

its Manager and Sole Member

  By:  

/s/ David Messenger

   

David Messenger

Chief Financial Officer

 

CCG CONSTRUCTORS LLC

By:  

Century Communities of Georgia, LLC,

its Manager and Sole Member

  By:   Century Communities, Inc.     its Manager and Sole Member     By:  

/s/ David Messenger

     

David Messenger

Chief Financial Officer

 

CCG REALTY GROUP LLC By:  

Century Communities of Georgia, LLC,

its Manager and Sole Member

  By:   Century Communities, Inc.     its Manager and Sole Member     By:  

/s/ David Messenger

     

David Messenger

Chief Financial Officer

 

CCH HOMES, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CENTRAL PARK ROWHOMES, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

CENTURY AT ASH MEADOWS, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

CENTURY AT BEACON POINTE, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CENTURY AT CALEY, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

CENTURY AT CANDELAS, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

CENTURY AT CAROUSEL FARMS, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CENTURY AT CLAREMONT RANCH, LLC

By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

CENTURY AT HARVEST MEADOWS, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

CENTURY AT LANDMARK, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CENTURY AT LITTLETON VILLAGE, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

CENTURY AT LOR, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

CENTURY AT LOWRY, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CENTURY AT MARVELLA, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

CENTURY AT MIDTOWN, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

CENTURY AT MILLENNIUM, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CENTURY AT MURPHY CREEK, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

CENTURY AT OBSERVATORY HEIGHTS, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

CENTURY AT OUTLOOK, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CENTURY AT SALISBURY HEIGHTS, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

CENTURY AT SOUTHSHORE, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

CENTURY AT STERLING RANCH, LLC

By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member        

By:

 

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CENTURY AT TERRAIN, LLC By:   Horizon Building Services, LLC,   its Manager  
By:   Century Land Holdings, LLC     its Managing Member     By:   CCC Holdings,
LLC       its Manager       By:   Century Communities, Inc.         its Manager
and Sole Member         By:  

/s/ David Messenger

          David Messenger           Chief Financial Officer

 

CENTURY AT THE GROVE, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

CENTURY AT THE MEADOWS, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CENTURY AT VISTA RIDGE, LLC By:   Horizon Building Services, LLC,   its Manager
  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

          David Messenger           Chief Financial Officer

 

CENTURY AT WILDGRASS, LLC By:   Horizon Building Services, LLC,   its Manager  
By:   Century Land Holdings, LLC     its Managing Member     By:   CCC Holdings,
LLC       its Manager       By:   Century Communities, Inc.         its Manager
and Sole Member         By:  

/s/ David Messenger

          David Messenger           Chief Financial Officer

 

CENTURY AT WOLF RANCH, LLC By:   Horizon Building Services, LLC,   its Manager  
By:   Century Land Holdings, LLC     its Managing Member     By:   CCC Holdings,
LLC       its Manager       By:   Century Communities, Inc.         its Manager
and Sole Member         By:  

/s/ David Messenger

          David Messenger           Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CENTURY CITY, LLC By:   Horizon Building Services, LLC,   its Manager   By:  
Century Land Holdings, LLC     its Managing Member     By:   CCC Holdings, LLC  
    its Manager       By:   Century Communities, Inc.         its Manager and
Sole Member         By:  

/s/ David Messenger

          David Messenger           Chief Financial Officer

 

CENTURY COMMUNITIES CONSTRUCTION, LLC By:   Century Communities, Inc.   its
Manager and Sole Member   By:  

/s/ David Messenger

    David Messenger    

Chief Financial Officer

 

CENTURY COMMUNITIES OF GEORGIA, LLC By:   Century Communities, Inc.   its
Manager and Sole Member   By:  

/s/ David Messenger

    David Messenger    

Chief Financial Officer

 

CENTURY COMMUNITIES OF NEVADA, LLC By:   Century Communities, Inc.   its Sole
Managing Member   By:  

/s/ David Messenger

    David Messenger    

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CENTURY COMMUNITIES OF NEVADA REALTY, LLC By:   Century Communities of Nevada,
LLC,   its Sole Managing Member   By:   Century Communities, Inc.     its Sole
Managing Member     By:  

/s/ David Messenger

      David Messenger      

Chief Financial Officer

 

CENTURY COMMUNITIES OF UTAH, LLC

By:   Century Communities, Inc.   its Manager and Sole Member   By:  

/s/ David Messenger

    David Messenger    

Chief Financial Officer

 

CENTURY COMMUNITIES SOUTHEAST, LLC

By:   Century Communities, Inc.   its Manager and Sole Member   By:  

/s/ David Messenger

    David Messenger    

Chief Financial Officer

 

CENTURY GROUP LLC

By:   Century Communities, Inc.   its Manager and Sole Member   By:  

/s/ David Messenger

    David Messenger    

Chief Financial Officer

 

CENTURY LAND HOLDINGS, LLC By:   CCC Holdings, LLC,   its Manager   By:  
Century Communities, Inc.     its Manager and Sole Member     By:  

/s/ David Messenger

      David Messenger      

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CENTURY LAND HOLDINGS II, LLC By:   Horizon Building Services, LLC,   its
Manager   By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

          David Messenger           Chief Financial Officer

 

CENTURY LAND HOLDINGS OF TEXAS, LLC By:   Century Communities, Inc.   its Sole
Managing Member   By:  

/s/ David Messenger

    David Messenger    

Chief Financial Officer

 

CENTURY LAND HOLDINGS OF UTAH, LLC By:   Century Communities, Inc.   its Sole
Managing Member   By:  

/s/ David Messenger

    David Messenger    

Chief Financial Officer

 

CENTURY RHODES RANCH GC, LLC By:   Century Communities of Nevada, LLC,   its
Sole Managing Member   By:   Century Communities, Inc.     its Sole Managing
Member     By:  

/s/ David Messenger

      David Messenger      

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CENTURY TUSCANY GC, LLC By:   Century Communities of Nevada, LLC,   its Sole
Managing Member   By:   Century Communities, Inc.     its Sole Managing Member  
  By:  

/s/ David Messenger

      David Messenger      

Chief Financial Officer

 

CHERRY HILL PARK, LLC By:   Horizon Building Services, LLC,   its Manager   By:
  Century Land Holdings, LLC     its Managing Member     By:   CCC Holdings, LLC
      its Manager       By:   Century Communities, Inc.         its Manager and
Sole Member         By:  

/s/ David Messenger

          David Messenger           Chief Financial Officer

 

COTTAGES AT WILLOW PARK, LLC By:   Horizon Building Services, LLC,   its Manager
  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

          David Messenger           Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

ENCLAVE AT BOYD PONDS, LLC By:   Horizon Building Services, LLC,   its Manager  
By:   Century Land Holdings, LLC     its Managing Member     By:   CCC Holdings,
LLC       its Manager       By:   Century Communities, Inc.         its Manager
and Sole Member         By:  

/s/ David Messenger

          David Messenger           Chief Financial Officer

 

ENCLAVE AT CHERRY CREEK, LLC By:   Horizon Building Services, LLC,   its Manager
  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

          David Messenger           Chief Financial Officer

 

ESTATES AT CHATFIELD FARMS, LLC By:   Horizon Building Services, LLC,   its
Manager   By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

          David Messenger           Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

HEARTH AT OAK MEADOWS, LLC By:   Horizon Building Services, LLC,   its Manager  
By:   Century Land Holdings, LLC     its Managing Member     By:   CCC Holdings,
LLC       its Manager       By:   Century Communities, Inc.         its Manager
and Sole Member         By:  

/s/ David Messenger

          David Messenger           Chief Financial Officer

 

HOMETOWN, LLC By:   Horizon Building Services, LLC,   its Manager   By:  
Century Land Holdings, LLC     its Managing Member     By:   CCC Holdings, LLC  
    its Manager       By:   Century Communities, Inc.         its Manager and
Sole Member         By:  

/s/ David Messenger

          David Messenger           Chief Financial Officer

 

HOMETOWN SOUTH, LLC

By:   Century Communities, Inc.   its Manager and Sole Member   By:  

/s/ David Messenger

    David Messenger    

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

LAKEVIEW FORT COLLINS, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

MADISON ESTATES, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

MERIDIAN RANCH, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

MONTECITO AT RIDGEGATE, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

NEIGHBORHOOD ASSOCIATIONS GROUP, LLC By:  

Century Communities of Nevada, LLC,

its Sole Managing Member

    By:   Century Communities, Inc.       its Sole Managing Member       By:  

/s/ David Messenger

       

David Messenger

Chief Financial Officer

 

PARK 5TH AVENUE DEVELOPMENT CO., LLC By:  

Century Communities, Inc.

its Sole Managing Member

  By:  

/s/ David Messenger

   

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

RESERVE AT HIGHPOINTE ESTATES, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

RESERVE AT THE MEADOWS, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

SADDLE ROCK GOLF, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

SADDLEBACK HEIGHTS, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

STETSON RIDGE HOMES, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

THE RETREAT AT RIDGEGATE, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

THE VISTAS AT NOR’WOOD, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

THE WHEATLANDS, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

VENUE AT ARISTA, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

VERONA ESTATES, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

VILLAS AT MURPHY CREEK, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

 

WATERSIDE AT HIGHLAND PARK, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

WESTOWN CONDOMINIUMS, LLC By:   Century Communities, Inc.   its Manager and Sole
Member   By:  

/s/ David Messenger

   

David Messenger

Chief Financial Officer

 

WESTOWN TOWNHOMES, LLC By:   Century Communities, Inc.   its Manager and Sole
Member   By:  

/s/ David Messenger

   

David Messenger

Chief Financial Officer

 

WILDGRASS, LLC By:  

Horizon Building Services, LLC,

its Manager

  By:   Century Land Holdings, LLC     its Managing Member     By:   CCC
Holdings, LLC       its Manager       By:   Century Communities, Inc.        
its Manager and Sole Member         By:  

/s/ David Messenger

         

David Messenger

Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

J.P. MORGAN SECURITIES LLC For itself and as Representative of the several
Initial Purchasers By:   J.P. Morgan Securities LLC By:  

/s/ Daniel Adams

  Name:   Daniel Adams   Title:   Vice President

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT